Citation Nr: 1106294	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  05-02 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than May 7, 1997, for 
the award of service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2003 rating decision in which the RO denied the 
Veteran's claim for an effective date earlier than June 11, 1998, 
for the grant of service connection for PTSD.  In April 2003, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in December 2004, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in January 2005.

The Board notes that by rating decision in January 2004, the RO 
granted an earlier effective date of May 7, 1997, for the award 
of service connection for PTSD, which was the date of the 
Veteran's claim for compensation.  However, in an April 2004 
written statement, the Veteran expressed that he was not 
satisfied with an effective date of May 7, 1997.  Therefore, the 
claim for an earlier effective date remains viable on appeal, and 
the Board has characterized the matter on appeal as set forth on 
the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  In a February 1983 rating decision, the RO denied service 
connection for a nervous condition; although notified of the 
denial in a February 1983 letter, the Veteran did not initiate an 
appeal. 

3.  In a September 1991 rating decision, the RO declined to 
reopen the Veteran's claim for service connection for a nervous 
condition and depression; although notified of the denial in a 
November 1991 letter, the Veteran did not initiate an appeal.

4.  On May 7, 1997, the RO received the Veteran's petition to 
reopen his previously denied claim for service connection for a 
nervous condition; he later specified that he was seeking service 
connection for  PTSD.

4.  The claims file includes no statement or communication from 
the Veteran, prior to May 7, 1997, that constitutes a pending 
claim for service connection for PTSD.


CONCLUSION OF LAW

The claim for an effective date earlier than May 7, 1997, for the 
award of service connection for PTSD is without legal merit.  
38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.400, 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

In the present appeal, the December 2004 SOC included citation to 
the provisions of 38 C.F.R. § 3.400 and discussion of the legal 
authority governing effective dates for awards of compensation.  
The December 2004 SOC explained the reasons for the denial of the 
Veteran's request for an earlier effective date in this case.  
Moreover, the Veteran has been afforded the opportunity to 
present evidence and argument with respect to the claim on 
appeal.  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed the Veteran.  As 
will be explained below, the claim lacks legal merit.  As the 
law, and not the facts, is dispositive of the claim, the duties 
to notify and assist imposed by the VCAA are not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Generally, the effective date for a grant of service connection 
is the date of receipt of the claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2010).  For reopened claims, the effective date is also 
generally the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Any communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his duly-authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

The Veteran filed an original claim for service connection for a 
nervous condition in October 1982, and the RO denied the claim in 
a February 1983 rating decision.  A February 1983 letter notified 
the Veteran of the RO's denial, and provided the Veteran with a 
Notice of Procedural and Appellate Rights.

The Board notes that, during the September 2010 Board hearing, 
the Veteran's representative stated that the February 1983 letter 
notifying the Veteran of the RO's decision and informing him of 
his appellate rights may have been sent to the wrong address.  
However, in both his October 1982 claim and the most recent 
correspondence of the Veteran with VA prior to the mailing of the 
February 1983 rating decision and notice letter, the Veteran 
listed his address as 4306 E. Century Blvd., Lynwood, CA, 90262, 
which is the address listed on the February 1983 notice letter to 
the Veteran.  Thus, the record reflects that the February 1983 
rating decision and notice letter were mailed to the Veteran's 
latest address of record.

Moreover, the February 1983 notice letter and rating decision 
were not returned by the U.S. Postal Service as undeliverable.  
In this regard, the Board notes that there is a presumption of 
regularity under which it is presumed that government officials 
"have properly discharged their official duties."  United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  
Therefore, VA adjudicators are presumed to have properly 
discharged their official duties.  The presumption of regularity 
is not absolute; it may be rebutted by the submission of "clear 
evidence to the contrary."  Statements made by a veteran, 
without more, do not constitute the type of clear evidence to the 
contrary which would be sufficient to rebut the presumption of 
regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 
62, 64 (1992). 

Therefore, in this case, VA is presumed to have mailed the 
February 1983 rating decision and notice letter to the Veteran's 
correct address.  It is significant to note that, while the 
Veteran's representative has raised a question about the 
Veteran's receipt of notice of the February 1983 denial, the 
Veteran, himself, has not asserted that he did not receive such 
notice or  information regarding his rights to appeal.  Thus, the 
Board finds that the presumption that the RO mailed the February 
1983 rating decision and notice letter to the Veteran's correct 
address has not been rebutted.  The Veteran was properly notified 
of the decision on his service connection claim, as well as his 
appellate rights, but did not initiate an appeal.  

The Board points out, however, that, in view of a later, 
unappealed denial (as explained below), a finding that the 
Veteran did not receive notice of the February 1983 denial, as 
suggested, would not entitle him to the earlier effective date he 
seeks. Following the February 1983 denial of service connection 
for a nervous condition, the Veteran filed a request to reopen 
his previously denied claim for service connection for "mental 
stress" in July 1991.  In a September 1991 rating decision, the 
RO declined to reopen the claim for a service-connected mental 
disability, characterizing the claimed disability as both a 
nervous condition and depression.  A November 1991 letter 
notified the Veteran of the RO's denial; attached to the letter 
and decision was a Notice of Procedural and Appellate Rights.

Following the July 1991 denial of the Veteran's petition to 
reopen his service connection claim, the Veteran filed a request 
to reopen the previously denied claim for service connection on 
May 7, 1997.  In June 1998, the Veteran specified that he was 
seeking service connection for PTSD.  In an October 2000 rating 
decision, the RO awarded service connection for PTSD, assigning 
an effective date of June 11, 1998.  In a January 2004 rating 
decision, the RO awarded an earlier effective date for service 
connection for PTSD of May 7, 1997 (the date of receipt of the 
claim to reopen).  On these facts, the Board finds that no 
earlier effective date is assignable.

As reflected in statements accompanying the Veteran's January 
2005 substantive appeal, an October 2009 statement from the 
Veteran's representative, and statements made by the Veteran and 
his representative during the September 2010 Board hearing, the 
Veteran and his representative argue that the Veteran is entitled 
to an earlier effective date for the benefits awarded because he 
was previously misdiagnosed as having a "nervous condition" 
rather than PTSD.  They also argue that the Veteran received 
mental health treatment for years prior to May 7, 1997, and that 
he has actually been suffering from PTSD since his filed his 
original service connection claim in 1982.

Notwithstanding the above-noted assertions, the Board emphasizes 
that the assignment of an effective date for an award of 
compensation is dependent upon the  existence of a pending claim 
for the benefit sought.  As indicated above, the earlier, October 
1982 and July 1991 claims were finally resolved by the RO's 
February 1983 and September 1991 disallowances of those claims 
(and, hence, cannot provide a basis for a grant of the benefits 
ultimately awarded in connection with a subsequently reopened 
claim for that benefit).  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.302(a), 20.1103.  Given the finality of the RO's February 
1983 and September 1991 disallowances, and because any pending 
claim prior to the most recent, September 1991 denial was finally 
resolved as of that date, an effective date prior to the date of 
the September1991 rating decision is legally precluded. 

While the finality of the September 1991 decision could be 
vitiated by a finding of clear and unmistakable (CUE) in that 
decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 
1998) (listing CUE as one of three exceptions to the rules 
regarding finality and effective dates), no such claim has been 
raised here.  A CUE claim requires not only some degree of 
specificity as to what the alleged error is, but also-unless it 
is the kind of error that, if true, would constitute CUE on its 
face-persuasive reasons as to why the result would have been 
manifestly different but for the alleged error.  See Phillips v. 
Brown, 10 Vet. App. 25, 31 (1997).  As shown above, the arguments 
of the Veteran and his representative do not actually allege CUE, 
much less, reflect the type of specificity need to sufficiently 
raise such a claim.

Moreover,  following the RO's September 1991 rating decision, the 
claims file includes no statement or communication from the 
Veteran, prior to May 7, 1997, that constitutes a pending claim 
for service connection for any psychiatric disability, pursuant 
to which the benefit ultimately awarded could have been granted.  

As a final point, the Board emphasizes that, even if the claim 
for service connection for PTSD that was ultimately granted was 
considered a claim for a newly-diagnosed disability-one  not 
considered at the time of the prior denial-and,  hence, an 
original claim for service connection for that disability (see, 
e.g., Ephraim v. Brown, 82 F.3d 399, 401-402 (Fed. Cir. 1996)), 
the effective date for the award could be no earlier than the 
date of the specific, May 7, 1997 claim  for service connection 
for PTSD.

The pertinent legal authority governing effective dates is clear 
and specific, and the Board is bound by such authority.  As, on 
these facts, no effective date for the award of service 
connection for PTSD earlier than May 7, 1997, is assignable, the 
claim for an earlier effective date must be denied as without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than May 7, 1997, for the award of 
service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


